Citation Nr: 1338687	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  11-27 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus including as secondary to service connected sensorineural hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran has active duty service from July 1992 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's current tinnitus is etiologically related to his service-connected sensorineural hearing loss of the left ear.  


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) a service-connected disability; (2) an additional disability; and (3) that the additional disability was either (a) caused by or (b) aggravated by the service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends that his tinnitus was caused by either by in-service noise exposure or his service-connected sensorineural hearing loss.  The Board accepts as true the Veteran's in-service noise exposure based on the Veteran's military occupational specialty as an auxillary systems technician and experience as a pistol marksman.  

The Board finds that, given the circumstances, additional use of VA resources to develop the instant claim is not warranted, and, resolving doubt in the Veteran's favor, his service connection claim should be granted on a secondary basis.

The first two elements of secondary service connection are met.  The Veteran has service-connected sensorineural hearing loss, as noted in the record, and an additional disability of tinnitus as evidenced by an August 2011 VA tinnitus examination report and an October 2009 private audiologist report. 

The Board now turns its attention to the third element of secondary service connection, evidence that the additional disability was either proximately caused by or aggravated by the service-connected disability.  In evaluating this element, the Board considered the two VA medical opinions of record, the first made in November 2009 and the second in August 2011, and an October 2009 medical opinion made by a private audiologist.   All opinions failed to discuss any relationship between the tinnitus and the Veteran's service-connected sensorineural hearing loss.  The VA medical examiners limited their discussion to the Veteran's direct theory of service connection and the private audiologist focused solely on the Veteran's hearing loss and did not specifically address the Veteran's tinnitus. 

The Board also considered the Veteran's lay statements regarding in-service noise exposure and the development of tinnitus after service.  The Veteran is competent to testify to in-service acoustic trauma, in-service and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In consideration of all competent evidence, medical and lay, the Board finds that the evidence that the Veteran's tinnitus was caused by his service-connected sensorineural hearing loss is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.
	
ORDER

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


